Citation Nr: 1452101	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to drinking contaminated water at Camp Lejeune.

2.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

3.  Entitlement to a disability rating in excess of 40 percent for a low back disability.

4.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas and Louisville, Kentucky.  The Veteran's claims are currently under the jurisdiction of the Waco RO.  

The issues of increased ratings for the low back and right lower extremity (RLE) radiculopathy, service connection for GERD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Throughout the appeals period, the Veteran's service-connected migraine headaches were manifested by characteristic prostrating attacks that occur frequently, but are not productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A January 2013 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board notes that the January 2013 letter did not specifically name migraine headaches.  However, as the Veteran received all relevant notice relating to increased ratings and has not alleged any prejudice with regard to notice, the Board finds none exists.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, VA examination reports, and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran most recently underwent a VA examination to determine the severity of his headaches in April 2012.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected headaches since he was last examined, nor does he claim such.  A new VA examination is not necessary at this time.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  

Recognition is given to the fact that other matters on appeal are being Remanded in order to secure a copy of a July 2013 VA spine examination that is not found in either the paper or electronic record.  There is no indication that the examination report would be relevant to the migraine headache issue.  As such, the Board finds that there is no prejudice to the Veteran in proceeding on a determination of the headache claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected migraines are currently evaluated as 30 percent disabling under Diagnostic Code 8100.  He seeks a higher rating.

Under Diagnostic Code 8100, a 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, the Board notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostration" is defined as "complete exhaustion."  Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007) defines "prostration" as "extreme exhaustion or powerlessness."

In order for the Veteran's migraines to warrant an increased rating, they must meet the criteria of 50 percent rating (the maximum schedular rating).  Specifically, he must experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  The evidence fails to establish that the Veteran's headaches are productive of severe economic inadaptability. 

At his most recent VA examination in April 2012, the Veteran reported daily headaches that limited his activity.  Based on these reports, the examiner stated that the Veteran had very frequent prostrating and prolonged attacks of headache pain.  Despite this statement, the examiner concluded that the Veteran's headaches did not impact his ability to work.  Specifically, he noted that the Veteran had not been treated for his migraines since 2011 and that there was no evidence of worsening or symptoms that would prevent working.

The Board's review of the VA treatment records from the period on appeal is consistent with the April 2012 VA examiner's conclusion.  Although a single April 2014 VA social work assessment noted that he was unemployable due to disability from his headaches, there is no treatment or complaints of such severe headaches to substantiate this assessment.  Notably, a January 2014 email from the Veteran's vocational rehabilitation counselor indicated that he was determined to be job ready, notwithstanding his service-connected disabilities.  Records related to the Veteran's 2014 treatment for substance abuse similarly note the Veteran's intention to begin working upon completing IOP, intensive outpatient treatment.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 30 percent for his service-connected migraine headaches.  The evidence does not support a finding that his headaches are productive of severe economic inadaptability to warrant an increased rating.  

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the neurological system, but finds that they are inapplicable in this case.  38 C.F.R. § 4.124a, Diagnostic Codes 8000-8914 (2014).  The Veteran is specifically service connected for migraines.  Other diagnostic codes are not relevant and an increased rating cannot be granted under another diagnostic code.

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 30 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 30 percent for migraine headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry; that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected migraines, low back, or RLE.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent disability rating under Diagnostic Code 8100 specifically contemplate his prostrating migraine attacks.  Further, the Board must consider any additional symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  38 C.F.R. § 4.6 (2011).  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's migraines present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for migraine headaches is denied.





REMAND

The August 2013 rating decision and March 2014 statement of the case regarding the Veteran's low back and RLE claims indicate that he was afforded a VA examination for these disabilities in July 2013.  However, the Board's review of the electronic and paper claims file was negative for any such VA examination report.  Without the report, the Board cannot decide the Veteran's increased rating claims.  These claims must be remanded to associate a copy of the July 2013 VA examination report with the claims file.

As the Veteran's claim for TDIU may be affected by the readjudication of his low back and RLE claims, these claims are inextricably intertwined.  As such, the low back and RLE claims must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Finally, with regard to the Veteran's GERD claim, he has been diagnosed with GERD and a review of his service records indicate that he was stationed at Camp Lejeune in 1980.  He also submitted internet research linking benzene exposure to vomiting and irritation of the stomach - both symptoms of his claimed GERD.  Despite this evidence of a current diagnosis, an in-service event, and an indication of a possible connection, he has not been afforded a VA examination.  This issue must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding vocational rehabilitation records should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, obtain and associate with the claims file the report from the Veteran's July 2013 VA examination at the Dallas VAMC.  If the AOJ is unable to locate the July 2013 examination report, the Veteran should be scheduled for a new VA examination in order to determine the current nature and severity of his low back disability and associated RLE radiculopathy.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate range of motion testing and neurological testing, should be completed.  The examiner should also comment on the Veteran's employability in light of his service-connected low back disability and associated RLE radiculopathy.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address his gastrointestinal complaints.  The examiner must review pertinent documents in the Veteran's claims file, including his internet research linking benzene exposure to gastrointestinal symptoms.  This must be noted in the opinion report.

The examiner should identify any gastrointestinal disorders, to include any that may have resolved during the appeals period.  For each identified disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such disability was incurred in or aggravated by active service or duty service, including the Veteran's presumed exposure to contaminated drinking water at Camp Lejeune.  The examiner should also specifically address the Veteran and his mother's statements that he has experienced regurgitation symptoms since discharge.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims for increased ratings for the low back and RLE radiculopathy and service connection for GERD should be readjudicated.  Thereafter, his claim for TDIU should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


